DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/22 was filed after the mailing date of the Non-final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7 are directed to a system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of fund transfer based on users' locations, and sufficiency of information to be provided by the users.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving (from user mobile device) an indication of intention to deposit fund electronically at a location, receiving (from user mobile device) another indication of user's presence at a second location, determining whether “sufficient information” is available to securely deposit, depositing (from first wallet to second wallet), receiving (from user mobile device) yet another indication confirming presence of user device at the location, receiving (from user mobile device) another indication requesting to withdraw fund from the second wallet, determining whether “sufficient information” is available to securely withdraw, and transferring fund recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “payment network server”, “processor”, “communication circuitry”, “first mobile user device (sender device)”, “first database”, “second database”, “a second mobile user device (receiver device)”, “first external financial system gateway”, “second external financial system gateway”, and “memory”,  in claim 1, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as the “payment network server” and “processor”; a communication device such as “communication circuitry”, “mobile user device”, and “external financial system gateway”; and storage unit such as “memory” and “database”.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-7 are not patent-eligible.
	
		
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“claims at bar are directed to the unusual adaptation of a computing apparatus to achieve a utility previously unavailable of an electronically secure money drop with the anonymity between sender and receiver of a cash transaction, and with heightened the security via machine-to-machine operations, while avoiding the risks of physical transaction,”
the examiner respectfully disagrees.  The claims recite the limitations of fund transfer based on users' locations, and sufficiency of information to be provided by the users.  These are abstract ideas.   As explained in detail above in the rejection, the technical components recited in the claims have been determined by the examiner to be “generic computer” used in to perform the abstract idea without being integrated into a practical application.

In response to applicant's argument that: 
“The adaptations are unusual… The answer presented here… tailoring must be dynamic, e.g., through the separately tailored first and second dialogues. To be fully secure, anonymous, and timely, it must be automated… stands in sharp contrast to conventional payment automation,”
the examiner respectfully disagrees with the applicant’s argument in the context of the 35 U.S.C. 101 requirements.  The applicant recited a procedure to perform secured transactions (implemented by “generic computer”).  Whether such procedure is brand new is not central to the 35 U.S.C. 101 analysis.   For example, if the applicant were to create a new mathematical equation that has never been seen before, it is still not patentable under 35 USC 101.  This is because abstract ideas are not patentable even if they are novel.  This reasoning is consistent with the Court’s teaching in Alice that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.  Essentially, the examiner must be vigilant against granting patents that could allow individuals to monopolize abstract ideas.  

In response to applicant's argument that: 
“Applicant challenges the Examiner to document how the symmetrical but divergent automated processes of developing trust separately with the payor and the payee constitutes well understood, routine, conventional activity,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.  

In response to applicant's argument that: 
“Here, a novel, unconventional machine is required to achieve the novel, unconventional utility of the fully secure transaction… ,”
the examiner respectfully disagrees.   Again, abstract ideas are not patentable even if they are novel.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK GAW/
Examiner, Art Unit 3698
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698